MEMORANDUM **
Substantial evidence supports the IJ’s finding that Khan does not have a well-founded fear of persecution.
For the purposes of Khan’s application for withholding of removal, substantial evidence also supports the IJ’s rejection of Khan’s claim that it is “more likely than not” that Khan will be persecuted on account of a protected ground upon his return to Pakistan. INS v. Stevic, 467 U.S. 407, 429-30, 104 S.Ct. 2489, 81 L.Ed.2d 321 (1984).
Khan failed to advance any evidence that he “is more likely than not to be tortured upon his return” to Pakistan. See Delgado v. Holder, 563 F.3d 863, 874 (9th Cir.2009). Therefore, substantial evidence also supports the IJ’s denial of relief under the Convention Against Torture.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.